Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or combination with proper motivation in the art of a core system for the production of a fiber composite component wherein a first core element of the plurality of core elements is a rectangular core component, and a second core element of the plurality of core elements has an internal face that is oblique to the displacement direction between the core elements, and the second core element has a substantially decreasing cross-section and is wedge shaped.

The closest prior art is Wolf (DE-10044626), which teaches a core system with a plurality of core elements, where one of the core elements has a face that is oblique to a displacement direction. However, Wolf does not teach a first core element of the plurality of core elements is a rectangular core component, and a second core element has a substantially decreasing cross-section and is wedge shaped.

While one of ordinary skill in the art could attempt to modify Wolf with Fradenburgh (U.S. Patent No. 4591400) in order to teach the missing limitation of a second core element has a substantially decreasing cross-section and is wedge .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748